318 S.W.3d 794 (2010)
ARCH COAL, INC., et al., Respondents,
v.
LEXINGTON INSURANCE COMPANY, et al, Appellants.
Nos. ED 93790, ED 93828.
Missouri Court of Appeals, Eastern District, Division Three.
August 31, 2010.
Susan Ford Robertson, Kansas City, MO, Alan K. Goldstein, James L. Stockberger, Jeffery T. McPherson, St. Louis, MO, Richard H. Nicolaides, Jr., Charles A Hafner, Agelo L. Reppas, Chicago, IL, for appellants.
Dennis E. O'Connell, Elizabeth C. Carver, St. Louis, MO, for respondents.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
In this declaratory-judgment action, the defendants, Lexington Insurance Company and Continental Casualty Company, each appeal the summary judgment entered by the Circuit Court of St. Louis County in favor of the plaintiffs, Arch Coal, Inc., Thunder Basin Coal Company, Michael Hannifan, and Kevin Hampleman. We have consolidated the appeals. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision. The trial court's judgment is affirmed. Rule 84.16(b)(5).